        CASE 0:17-cv-03058-SRN-HB Document 181 Filed 07/23/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


  Brock Fredin,

                             Plaintiff,           Court File No. 17-cv-03058 (SRN/HB)
  v.

  Lindsey Middlecamp,

                             Defendant.


                            DECLARATION OF K. JON BREYER

         I, K. Jon Breyer, declare as follows:

         1.        I am a partner in the law firm of Kutak Rock LLP and counsel to Defendants

in the above-captioned matter. I submit this declaration in support of Defendant’s Motion

for Summary Judgment.

         2.        Attached as Exhibit 1 is the October 2, 2017 Order granting Lindsey

Middlecamp’s request for an HRO.

         3.        Attached hereto as Exhibit 2 is the March 9, 2020 Order granting

Middlecamp a 50-year HRO.

         I declare under the penalty of perjury that the foregoing is true and correct. Executed

this 23th day of July, 2020 at Minneapolis, Minnesota.

                                                           /s/K. Jon Breyer
                                                           K. Jon Breyer




4827-1618-4772.1
